Citation Nr: 0839346	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran had active service from September 1967 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied the above claim.


FINDING OF FACT

Peripheral neuropathy was not present during service, or 
within one year after the last date on which the veteran was 
exposed to Agent Orange, and there is no competent evidence 
indicating that his peripheral neuropathy is related to 
service. 


CONCLUSION OF LAW

Peripheral neuropathy, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2004 and August 2005 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  There is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorder, if shown.  The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the veteran has peripheral neuropathy that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a) (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The veteran seeks service connection for chronic peripheral 
neuropathy.  While several diseases and disorders are 
presumptively linked to presumed herbicide exposure such as 
is present in this case, the disorder in question is not 
among them. See 38 C.F.R. § 3.309(e) (2008) (Listing 
presumptively-linked disorders as chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Type II 
diabetes mellitus; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma).  The Board does note that 
acute and subacute peripheral neuropathy are disorders 
subject to presumptive service connection within the meaning 
of 38 U.S.C.A. § 3.309(e).   Acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2008)).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994). Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that there were no reports of or treatment for symptoms 
associated with peripheral neuropathy, to include acute or 
subacute peripheral neuropathy, during his period of active 
service.

The veteran's separation report of medical examination dated 
in May 1969 shows that clinical evaluation of his spine and 
musculoskeletal system; the upper and lower extremities; and 
of the neurological system was normal.  In the associated 
report of medical history, the veteran indicated that he had 
never had paralysis or neuritis.

Subsequent to service, a VA examination report dated in 
December 1990 shows that the veteran, in pertinent part, 
reported severe leg pain and numbness.  The diagnosis was 
chronic low back strain, spondylolithesis, and left sciatica.

VA outpatient treatment records dated from August 2000 to 
August 2005 show that the veteran was treated, in pertinent 
part, for intermittent symptoms associated with numbness of 
the left lower extremity, which was attributed to a chronic 
low back disorder.  peripheral neuropathy.  Electromyographic 
and nerve conduction studies showed no evidence of left 
lumbosacral radiculopathy but did indicate peripheral 
neuropathy affecting only sensory fibers.  Spinal stenosis of 
the lumbosacral spine was diagnosed.  In July 2005 it was 
noted that the veteran had spinal stenosis with neuropathy.

Initially, the Board must determine whether the law as to 
presumptive service connection as per 38 C.F.R. § 3.309(e) 
applies in this case.  The veteran's service personnel 
records confirm that he had a tour of duty in the Republic of 
Vietnam from March 12, 1968, to March 11, 1969, therefore, 
exposure to herbicides during service is conceded.  However, 
as noted above, his service medical records are silent as to 
a symptoms associated with acute or subacute peripheral 
neuropathy.  Similarly, there is no competent medical of 
record to suggest that the veteran had acute or subacute 
peripheral neuropathy within two years following exposure to 
herbicides during his period of active service.  As such, 
presumptive service connection is not warranted.  Although 
the veteran is unable to satisfy the requirements discussed 
above to be entitled to the regulatory presumption of service 
connection for peripheral neuropathy as a result of exposure 
to Agent Orange, the Board is required to evaluate the 
veteran's claims on a direct basis as well. 

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
peripheral neuropathy on a direct basis, as it is not shown 
that it is etiologically related to his period of active 
service.

As noted above, the veteran's service medical records reveal 
that there were no reports of or treatment for symptoms 
associated with peripheral neuropathy during his period of 
active service.  His May 1969 separation report of medical 
examination shows that the spine and musculoskeletal system; 
the upper and lower extremities; and the neurological system 
were normal.  This examination report is highly probative as 
to the veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  This report is entirely negative for any 
peripheral neuropathy and weighs heavily against the claim.

Thereafter, there is no competent medical evidence of record 
of peripheral neuropathy until the veteran reported leg pain 
and numbness in the December 1990 VA examination.  However, 
this is more than 21 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent medical evidence of peripheral 
neuropathy during the veteran's period of active service, and 
no nexus between the current peripheral neuropathy and the 
veteran's period of active service.  In the absence of 
competent medical evidence linking the current peripheral 
neuropathy to service, service connection must be denied.   
See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. 
at 346.

The Board recognizes the veteran's contention that he has 
current peripheral neuropathy that is related to his period 
of active service.  However, his statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, the veteran's personal belief that he has 
current peripheral neuropathy that is related to service 
cannot serve to prove that he has a current disability, which 
had its onset during active service or is related to any in-
service disease or injury.  Given the medical evidence 
against the claim, for the Board to conclude that the 
veteran's peripheral neuropathy was incurred during service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or  
remote possibility.  38 C.F.R. § 3.102 (2008); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  The evidence does not show that the veteran has 
current peripheral neuropathy that was incurred in or 
aggravated by service.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 49. 

In denying this claim, the Board does not wish in any way to 
diminish the veteran's heroic and well-decorated service 
during the Vietnam War, for which he was awarded the Combat 
Infantryman Badge.  Although it is sympathetic to the 
veteran's claim, because the preponderance of the competent 
medical evidence is against entitlement to service connection 
for peripheral neuropathy, the Board is without authority to 
grant the claim on an equitable basis and instead is 
constrained to follow the specific provisions of law.  See 
38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Accordingly, service connection must be 
denied.


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicides, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


